Citation Nr: 0516689	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-00 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 until April 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the evidence of record and determines 
that additional development is required in order to satisfy 
VA's duty to assist the veteran.  Specifically, in his May 
2004 substantive appeal, the veteran expressed his desire for 
a hearing before a Veterans Law Judge sitting at the RO.  
Such hearing was scheduled in April 2005 and the veteran 
failed to report.  However, subsequent correspondence 
received in May 2005 explained that the veteran's 
transportation to the April 2005 hearing cancelled on him, 
leaving him no means of arriving as scheduled.  The Board 
finds that the veteran has provided a good cause explanation 
for his failure to appear, satisfying the requirements of 38 
C.F.R. § 20.704(d) (2004).  Thus, another hearing should be 
scheduled. 



Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for an 
in-person hearing before a Veterans Law 
Judge on its next Travel Board visit to 
Muskogee, Oklahoma.  When such 
information becomes available, the 
veteran should be apprised of the next 
available date for such a hearing, and 
should again be informed of his right to 
have a videoconference hearing as an 
alternative to waiting.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




